Citation Nr: 1607334	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for a right knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for a right wrist disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for a left shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant, had active service from August 2007 to June 2011.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the RO in San Diego, California, which, in pertinent part, denied service connection for a bilateral knee disorder, a right wrist disorder, and a left shoulder disorder.  In the June 2014 substantive appeal (via VA Form 9), the Veteran explicitly limited the appeal to the issues of service connection for bilateral knee, right wrist, and left shoulder disorders.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran has current qualifying chronic disabilities characterized by symptoms of bilateral knee joint, right wrist joint, and left shoulder joint pain that have manifested to a compensable degree during a six month period since service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed bilateral knee pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed right wrist joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed left shoulder joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board grants service connection for undiagnosed bilateral knee joint pain, right wrist joint pain, and left shoulder joint pain constituting a full grant of the benefit sought on appeal with respect to these issues; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to these issues.  

Service Connection for Bilateral Knee, Right Wrist, and Left Shoulder Disorders

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects service from August 2007 to June 2011, shows a Global War on Terrorism Expeditionary Medal from Bahrain, and a service treatment record reflects treatment while stationed in Kuwait.  For these reasons, the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.    
 
A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

The Veteran filed a claim for service connection for bilateral knee, right wrist, and left shoulder disorders in April 2011.  The Veteran contends that heavy lifting, excessive hiking, and "organizing or providing supplies to different companies" during service placed a strain on the knees, right wrist, and left shoulder.  See June 2014 statement.  In an April 2013 notice of disagreement, the Veteran contended that excessive typing during service placed strain on the right wrist, and symptoms of bilateral knee and shoulder pain manifested after deployment to Kuwait in 2008.  

At the December 2011 VA examination, the Veteran reported bilateral knee pain for six months, the inability to stand or walk for prolonged periods, and symptoms of weakness, stiffness, swelling, fatigability, and pain.  The Veteran also reported experiencing daily flare-ups of bilateral knee pain, described as a 7 on a 1-10 pain scale.  The December 2011 VA examination report also reflects reported left shoulder pain since 2007, which was described as twitching/shaking, aggravated by carrying and exercise.  The Veteran advanced experiencing daily flare-ups of left shoulder pain also described as a 7 on the 1-10 pain scale.  The VA examiner noted no clinical or objective findings for a left shoulder disability.  The VA examiner opined that the Veteran does not have current disabilities of the left shoulder or bilateral knees. 


At the February 2012 VA examination, the Veteran reported wrist pain for three years with symptoms of tingling, weakness, and stiffness.  The Veteran also reported experiencing weekly flare-ups that lasted for at least ten minutes, described as 5 on the1-10 pain scale, which limited the ability to type or lift.  Upon physical examination, full range of motion without pain was noted.  The VA examiner noted no clinical or objective findings for a right wrist disability.  The February 2012 VA examination report reflects that x-rays of the right wrist were normal.  The VA examiner opined that the Veteran does not have a current disability of the right wrist.  

As noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, muscle and joint pain.  38 C.F.R. § 3.317(b).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  The Veteran, throughout the course of this appeal and to healthcare professionals, has consistently reported bilateral knee, right wrist, and left shoulder pain.  See e.g., December 2011 and February 2012 VA examination reports, April 2013 notice of disagreement, June 2014 statement.  The Veteran is competent to report any symptoms that come to him through the senses including pain and painful limitation of motion.   

The evidence reflects symptoms of bilateral knee joint, right wrist joint, and left shoulder joint pain consistent with compensable disability ratings of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of 

disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should 
be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 
34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's bilateral knee, right wrist, and left shoulder disabilities do not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that the criteria for 10 percent disability ratings by analogy to Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  In statements made throughout the course of this appeal and to healthcare professionals, the Veteran has consistently reported bilateral knee pain that makes walking and prolonged standing difficult, right wrist pain that makes typing and lifting difficult, left shoulder pain that is increased with carrying and exercise, and, at least, weekly flare-ups of pain for each disorder.  Based on the above, and resolving reasonable doubt in the Veteran's favor, presumptive service connection for undiagnosed bilateral knee joint, right wrist joint, and left shoulder 

joint pain, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.         


ORDER

Service connection for undiagnosed left knee joint pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed right knee joint pain as due to a qualifying chronic disability is granted. 

Service connection for undiagnosed right wrist joint pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed left shoulder joint pain as due to a qualifying chronic disability is granted.



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


